               Case 2:14-cv-01178-MJP Document 780 Filed 08/31/20 Page 1 of 2




 1                                                      THE HONORABLE MARSHA J. PECHMAN
 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7
          A.B., by and through her next friend Cassie        No. 14-cv-01178-MJP
 8        Cordell Trueblood, et al.

 9               Plaintiffs,                                 ORDER GRANTING STIPULATED
                                                             MOTION FOR ATTORNEYS’ FEES
10                        v.
11        Washington State Department of Social and
          Health Services, et al.,
12

13              Defendants.

14
             This matter comes before the Court upon the Parties’ Stipulated Motion for Attorneys’
15
     Fees and Costs.
16
             THE COURTS FINDS that the attorneys’ fees and costs reflected in the Parties’
17
     Stipulated Motion for Attorney’s Fees and Costs are reasonable and compensable under 42
18
     U.S.C. § 1988.
19
             IT IS HEREBY ORDERED that Defendants shall, within fourteen (14) days of the date
20
     of this order, pay to Plaintiffs’ counsel the sum of $160,289.60 in fees.
21
     //
22   //
     //
23   //
     //
24   //



     Order Granting Stipulated Motion
     for Attorney’s Fees
     C14-1178 MJP
     Page 1 of 2
             Case 2:14-cv-01178-MJP Document 780 Filed 08/31/20 Page 2 of 2



            Dated this _31st_ day of August, 2020.
 1

 2

 3

 4
                                         A
                                         Marsha J. Pechman
 5                                       United States Senior District Judge
 6

 7
     Presented by:
 8
     /s/ Nicholas Williamson                         /s/ Kimberly Mosolf
 9
     Nicholas A. Williamson, WSBA No. 44470          David R. Carlson, WSBA No. 35767
10   Jessica Erickson, WSBA No. 43024                Kimberly Mosolf, WSBA No. 49548
     Office of the Attorney General                  Disability Rights Washington
11   7141 Cleanwater Drive SW                        315 Fifth Avenue South, Suite 850
     P.O. Box 40124                                  Seattle, WA 98104
12   Olympia, WA 98504-0124                          (206) 324-1521
     (360) 586-6565                                  davidc@dr-wa.org
13   NicholasW1@atg.wa.gov                           Kimberlym@dr-wa.org
     jessica.erickson@atg.wa.gov
14   Attorneys for Defendants                        /S/Christopher Carney
                                                     Christopher Carney, WSBA No. 30325
15                                                   Carney Gillespie Isitt PLLP
                                                     600 1st Avenue, Suite LL08
16                                                   Seattle, Washington 98104
                                                     (206) 445-0212
17                                                   Christopher.Carney@carneygillespie.com
18                                                   Attorneys for Plaintiffs
19

20

21

22

23

24



     Order Granting Stipulated Motion
     for Attorney’s Fees
     C14-1178 MJP
     Page 2 of 2
